COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
MARVA NEWTON,                                                        No. 08-13-00203-CV
                                                  §
                               Appellant,                               Appeal from the
                                                  §
v.                                                                    65th District Court
                                                  §
KYLE NEWTON,                                                       of El Paso County, Texas
                                                  §
                                                                     (TC# 2013DCM0719)
                                Appellee.         §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal. We further order Appellant

pay all costs of this appeal, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 20TH DAY OF NOVEMBER, 2013.


                                              GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.